138 Nev., Advance Opinion
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAS VEGAS POLICE PROTECTIVE                          No. 83793
                ASSOCIATION, INC.,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT                         F[ILE
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                NANCY L. ALLF, DISTRICT JUDGE,
                Respondents,
                  and
                JORDAN TRAVERS; AND LAS VEGAS
                METROPOLITAN POLICE
                DEPARTMENT,
                Real Parties in Interest.



                           Original petition for a writ of mandamus or prohibition
                challenging a district court permanent injunction and an order denying a
                motion to intervene.
                           Petition denied.


                Sgro & Roger and Anthony P. Sgro and Jennifer V. Willis Arledge, Las
                Vegas; David J. Roger, Las Vegas,
                for Petitioner.

                Law Office of Daniel Marks and Daniel Marks and Adam Levine, Las Vegas,
                for Real Party in Interest Jordan Travers.

                Marquis Aurbach, Chtd., and Nick D. Crosby, Las Vegas,
                for Real Party in Interest Las Vegas Metropolitan Police Department.




SUPREME COURT
         OF
      NEVADA
                                                                         32í.• 2S7 f3
(0) I 947A
                        BEFORE THE          SUPREME      COURT, HARDESTY, STIGLICH, and
                        HERNDON, JJ.


                                                          OPINION

                        By the Court, STIGLICH, J.:
                                      Real party in interest Jordan Travers was an officer with real
                        party in interest Las Vegas Metropolitan Police Department (LVMPD). He
                        was not a member of petitioner Las Vegas Police Protective Association
                        (LVPPA), the recognized exclusive bargaining agent for nonsupervisory
                        peace officers employed by LVMPD for matters that fall under NRS Chapter
                        288. After Travers witnessed an officer-involved shooting, LVMPD notified
                        Travers that he was statutorily required to appear for an investigatory
                        interview regarding the incident. Travers then exercised his NRS 289.080
                        right to choose an attorney to represent him in the investigation, selected
                        an attorney covered by his FOP Plan,' and did not elect to use a
                        representative from LVPPA.
                                      Pursuant to NRS 289.080 in the Peace Officer Bill of Rights, a
                        peace officer may have two representatives of their choosing assist them in
                        an internal investigation.    Reviewing the statute in Bisch v. Las Vegas
                        Metropolitan Police Department,2 we concluded that NRS 289.080 provides
                        a peace officer with procedural protections during an internal investigation
                        conducted by their employer. We further concluded that the statute does



                             'Travers paid for benefits from the Fraternal Order of Police Legal
                        Defense Plan (FOP Plan). The FOP Plan pays for attorney fees for its plan
                        members in certain circumstances, including representation in
                        administrative investigations.

                             2 129   Nev. 328, 302 P.3d 1108 (2013).
SUPREME COURT
        OF
     NEVADA
                                                              2
(Oi 1947A    cetEgyx,
                not impose a duty for the recognized bargaining agent to represent a peace
                officer during an internal investigation. Bisch, 129 Nev. at 336-37, 302 P.3d
                at 1114.
                            Here,   after    Travers   exercised   his   right   to   choose   a
                representative, LVMPD denied his representation, and Travers sought
                injunctive relief concerning representation during internal investigations.
                After the district court issued the permanent injunction in Travers' favor,
                LVPPA moved to intervene in the action. LVPPA argued, as the recognized
                bargaining agent, that it was a necessary party to the litigation.         The
                district court declined to permit intervention because it had already entered
                a final judgment in the matter and, in doing so, did not address whether
                LVPPA was a necessary party.
                            We conclude that the district court properly denied LVPPA's
                motion to intervene because a final judgment had been entered that
                resolved the case prior to LVPPA's attempt to intervene. Additionally,
                while we agree that a writ petition is the appropriate vehicle to challenge
                the final order, as LVPPA was not a party to the proceedings below, we
                decline to grant the requested writ relief because we further conclude
                LVPPA was not a necessary party required to be joined in the underlying
                action such that the district court erred.
                                 FACTS AND PROCEDURAL HISTORY
                            While serving as an LVMPD officer, Travers witnessed an
                officer-involved shooting.    LVMPD then notified Travers that he was
                statutorily required to participate in an investigatory interview regarding
                the incident conducted by LVMPD's Critical Incident Review Team that
                could result in punitive action. Travers advised LVMPD that he would be
                represented by an attorney covered by his FOP Plan during the
                investigation, pursuant to NRS 289.080. LVMPD subsequently informed
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                      the attorney that it would not allow him to represent Travers, under the
                      belief that the Fraternal Order of Police is a "rival organization" and that a
                      recent Employee-Management Relations Board (EMRB) decision prohibited
                      representation by such an organization.
                                  Travers filed a petition for injunctive relief pursuant to NRS
                      289.120 against LVMPD, requesting a permanent injunction "to prohibit
                      LVMPD from denying any peace officer a representative of their own
                      choosing pursuant to NRS 289:080 (1) or (2)." LVMPD took no position on
                      the issue. The district court granted the permanent injunction, enjoining
                      LVMPD "from denying any peace officer in its employ during any phase of
                      any interview, interrogation, or hearing the right to be represented by two
                      representatives of the peace officer's own choosing including, without
                      limitation, a lawyer, a representative of a labor union or another peace
                      officer." It further ordered that "LVMPD cannot deny a peace officer's
                      choice of counsel because the chosen counsel has or does provide
                      representation for other employee organizations."         The district court
                      clarified that this permanent injunction was "limited to investigations
                      within the meaning of NRS 289.057" and that the EMRB shall continue to
                      govern other matters.
                                  LVPPA then moved to intervene, citing as relevant here NRCP
                      19(a) (joinder of necessary parties) and NRCP 24(a) (intervention of right
                      by someone protecting an interest in the action). The district court denied
                      the motion "because after the entry of the injunction there is nothing further
                      to litigate." The district court did not address LVPPA's assertion that it was
                      a necessary party. LVPPA subsequently filed the instant petition for a writ
                      of mandamus or prohibition with this court, requesting that we either
                      compel the district court to terminate the permanent injunction or prohibit

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    cgOtr,
                its enforcement and allow LVPPA to participate as a party in further
                proceedings.
                                                DISCUSSION
                A writ petition is the appropriate method for a nonparty to challenge a
                district court order
                            Whether to entertain a writ petition is within this court's sole
                discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                P.2d 849, 851 (1991). This court may issue a writ of mandamus to compel
                the performance of an act that the law requires or to control a district court's
                arbitrary or capricious exercise of discretion. NRS 34.160; Int'l Game Tech.,
                Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558
                (2008). And this court may issue a writ of prohibition "when a district court
                acts without or in excess of its jurisdiction." Nev. State Bd. of Architecture,
                Interior Design & Residential Design v. Eighth Judicial Dist. Court, 135
                Nev. 375, 377, 449 P.3d 1262, 1264 (2019) (citing NRS 34.320).             This
                extraordinary relief may be available if a petitioner does not have a plain,
                speedy, and adequate remedy in the ordinary course of law. NRS 34.170
                (mandamus); NRS 34.330 (prohibition).
                            Initially, we agree with LVPPA that a writ petition is the
                appropriate vehicle to challenge the district court's injunction and order
                denying its motion to intervene. Pursuant to NRAP 3A(a), only a party has
                standing to appeal a district court order. See Gladys Baker Olsen Family
                Tr. v. Olsen, 109 Nev. 838, 839-40, 858 P.2d 385, 385-86 (1993) (recognizing
                that NRAP 3A(a) limits standing to appeal to parties to the proceedings
                below). Here, LVPPA was not a party to the district court proceedings, as
                the district court denied its motion to intervene. See Aetna Life & Cas. Ins.
                Co. v. Rowan, 107 Nev. 362, 363, 812 P.2d 350, 350 (1991) (recognizing "that
                a proposed intervenor does not become a party to a lawsuit unless and until
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                the district court grants a motion to intervene"). Thus, as a nonparty to the
                proceedings below, LVPPA can only seek relief via a petition for
                extraordinary relief. See id. at 363, 812 P.2d at 350-51 (dismissing an
                appeal for a lack of standing where the appellant was never a party to the
                underlying district court proceedings and stating that an extraordinary writ
                petition was the proper method for appellant to seek relief from the subject
                order). We therefore exercise our discretion to review the merits of this
                petition.
                LVPPA's motion to intervene was untimely
                              LVPPA argues in its petition that the timing of its motion to
                intervene was "irrelevant," suggesting that the district court should have
                substantively considered its motion. Travers responds that the district
                court properly denied LVPPA's motion because it was untimely filed after
                entry of the final judgment resolving the underlying proceedings.
                              "Determinations on intervention lie within the district court's
                discretion," and we generally defer to the court's exercise of its discretion.
                Nalder v. Eighth Judicial Dist. Court, 136 Nev. 200, 203, 462 P.3d 677, 682
                (2020). However, "Whis court reviews a district court's interpretation of the
                Nevada Rules of Civil Procedure and statutory construction de novo."
                Humphries v. Eighth Judicial Dist. Court, 129 Nev. 788, 792, 312 P.3d 484,
                487 (2013).
                              An entity3 has a right to intervene in an action where it "shows
                that (1) it has a sufficient interest in the subject matter of the litigation,
                (2) its ability to protect its interest would be impaired if it does not



                      3Thiscourt uses "person" or "entity" interchangeably as appropriate
                when discussing nonparties in a case. See Valley Bank of Nev. v. Ginsburg,
                110 Nev. 440, 448, 874 P.2d 729, 735 (1994).
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                intervene, (3) its interest is not adequately represented, and (4) its
                application is timely." Nalder, 136 Nev. at 206, 462 P.3d at 684 (emphasis
                added); see also NRCP 24(a) (discussing intervention of right). Additionally,
                "[o]n timely motion, the court may permit anyone to intervene who: (A) is
                given a conditional right to intervene by a state or federal statute; or
                (B) has a claim or defense that shares with the main action a common
                question of law or fact." NRCP 24(b)(1) (discussing permissive intervention)
                (emphasis added). NRS 12.130(1)(a) further outlines that intervention may
                be permitted "[IA efore the trial," which we have held "does not permit
                intervention subsequent to the entry of a final judgment," Lopez v. Merit
                Ins. Co., 109 Nev. 553, 556, 853 P.2d 1266, 1268 (1993); see also Nalder, 136
                Nev. at 201, 462 P.3d at 680 (holding that "intervention after final judgment
                is impermissible under NRS 12.130"). When possible, we interpret similar
                statutes and rules in harmony, see generally State, Div. of Ins. v. State Farm
                Mut. Auto. Ins. Co., 116 Nev. 290, 295, 995 P.2d 482, 486 (2000) ("Whenever
                possible, this court will interpret a rule or statute in harmony with other
                rules or statutes."), and therefore timeliness under NRCP 24 must at least
                mean before entry of final judgment to accord with our previous
                interpretations of NRS 12.130.
                            Here, LVPPA sought to intervene after the district court
                ordered the permanent injunction that constituted the final judgment in the
                proceedings below. Based on the foregoing authorities, the district court
                properly denied LVPPA's motion to intervene because the motion was
                untimely.   Indeed, our previous interpretation of the relevant rule and
                statute makes plain that the district court does not have the discretion to
                allow intervention after it has entered final judgment in the action.



SUPREME COURT
       0F
     NEVADA
                                                      7
40) I947A
                LVPPA was not a necessary party to the action
                            LVPPA alternatively argues that writ relief is warranted
                because it was a necessary party that the district court failed to join to the
                proceedings under NRCP 19.        LVPPA represents that "the permanent
                injunction severely impairs its ability to protect its statutory and
                contractual interests under" NRS Chapter 288 and the collective bargaining
                agreement between itself and LVMPD. LVPPA asserts that it has a right
                to represent peace officers in disciplinary matters, including internal
                investigations, under the collective bargaining agreement.            Travers
                responds that LVPPA was not a necessary party because the cause of action
                was between an aggrieved peace officer and his employer under NRS
                Chapter 289.
                            Under NRCP 19, a district court is required to join an entity if
                (1) in the entity's absence, "the court cannot accord complete relief among
                existing parties"; or (2) the entity has an interest relating to the subject of
                the action and its absence may "impair or impede the [entityrs ability to
                protect the interest" or subject an existing party to the action "to a
                substantial risk of incurring double, multiple, or otherwise inconsistent
                obligations because of the interest." NRCP 19(a)(1). If an entity required
                by NRCP 19 is not joined as a party, a district court should not enter a final
                order. Univ. of Nev. v. Tarkanian, 95 Nev. 389, 396, 594 P.2d 1159, 1163
                (1979) ("If the interest of the absent parties may be affected or bound by the
                decree, they must be brought before the court, or it will not proceed to a
                decree." (internal quotation marks omitted)).
                            Travers brought the underlying action pursuant to NRS
                289.120, which allows a peace officer who is aggrieved by an action of their
                employer in violation of NRS Chapter 289 to seek relief in the district court.
                See Ruiz v. City of North Las Vegas, 127 Nev. 254, 262-64, 255 P.3d 216,
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I947A
                222-23 (2011) (explaining that a peace officer has standing under NRS
                289.120 to bring claims for judicial relief regarding violations of the Peace
                Officer Bill of Rights in NRS Chapter 289). Travers specifically alleged that
                LVMPD violated his rights under NRS 289.080(2), which provides that
                             a peace officer who is a witness in an investigation
                             conducted pursuant to NRS 289.057 may upon
                             request have two representatives of the peace
                             officer's choosing present with the peace officer
                             during an interview relating to the investigation,
                             including, without limitation, a lawyer, a
                             representative of a labor union or another peace
                             officer.
                The   only   explicit   limitation   on   a   peace   officer   choosing   their
                representatives, which does not exist in this situation, is that "[a]
                representative rnust not otherwise be connected to, or the subject of, the
                same investigation." NRS 289.080(5).
                             In Bisch v. Las Vegas Metropolitan Police Department, this
                court interpreted rights and obligations stemming from NRS Chapter 289,
                including whether any entity is required to represent a peace officer during
                an internal investigation pursuant to NRS 289.080. 129 Nev. 328, 302 P.3d
                1108. In that matter, LVPPA refused to represent a peace officer in an
                investigation because it had a policy that it would provide representation
                only to peace officers who did not procure their own attorney, and the peace
                officer had retained private counsel. Id. at 332, 302 P.3d at 1111. The peace
                officer argued that in doing so LVPPA violated her right under NRS 289.080
                to have two representatives of her choice at her interview. Id. at 335, 302
                P.3d at 1113.
                             Reviewing the district court's interpretation of NRS 289.080 de
                novo, we concluded that the statute did "not expressly impose any
                affirmative duties" on entities to provide representation and instead only
SUPREME COURT
        OF
     NEVADA
                                                      9
(D) I947A
                gave the employee a right to choose two representatives to be present during
                an investigation interview. Id. at 336, 302 P.3d at 1114. Looking beyond
                the plain meaning to the statutory scheme of NRS Chapter 289, we observed
                that NRS Chapter 289 concerns rights peace officers retain when dealing
                with their employers and duties imposed on those employers. Id. at 336-37,
                302 P.3d at 1114. Therefore, this court concluded that "nothing in NRS
                289.080 or the rest of the Peace Officer Bill of Rights governs [LVPPA's]
                responsibility toward [s] its members" and that NRS 289.080 did not impose
                any duties on LVPPA regarding representing peace officers in internal
                investigations. Id. at 337, 302 P.3d at 1114.
                              The language of NRS 289.080 providing that a peace officer
                may have two representatives of the peace officer's choosing present during
                an internal investigation has not changed since we decided Bisch.
                Therefore, we reaffirm our conclusions that NRS 289.080 does not impose
                any affirmative duties on       LVPPA and that the right to choose
                representatives during an investigation belongs to the peace officer. See id.
                at 336-37, 302 P.3d at 1114. As NRS 289.080 neither imposes a duty nor
                gives LVPPA a right to represent peace officers during NRS 289.057
                investigations, it follows that a district court decision resolving a complaint
                concerning a peace officer's selected representatives does not "impair or
                impede" any interest held by LVPPA under that statute.             See NRCP
                19(a)(1)(B)(i).
                             We recognize that LVPPA has certain rights under NRS
                Chapter 288, which governs relations between governments and public
                employees and gives public employees bargaining rights.          See Truckee
                Meadows Fire Prot. Dist. v. Int'l Ass'n of Firefighters, Local 2487, 109 Nev.
                367, 374, 849 P.2d 343, 348 (1993). Indeed, NRS Chapter 288 gives LVPPA

SUPREME COURT
       OF
     NEVADA
                                                      10
(0) I947A
                the exclusive right to represent LVMPD peace officers for purposes of
                collective bargaining, including negotiating disciplinary procedures. See
                NRS 288.150(2)(i) (indicating that disciplinary procedures are a mandatory
                bargaining subject); see also NRS 288.133 (defining "bargaining agent" as
                "an employee organization recognized by the local government employer as
                the exclusive representative of all local government employees in the
                bargaining unit for purposes of collective bargaining").
                             However, NRS Chapter 289 is a distinct chapter affording
                separate rights to peace officers. See Ruiz, 127 Nev. at 264 n.9, 255 P.3d at
                223 n.9 (explaining that "the Peace Officer Bill of Rights represents the
                Nevada Legislature's recognition that peace officers, because of the
                important role they play in maintaining public safety, deserve additional
                protections that are unavailable to other public employees"). "When our
                Legislature enacts statutes purporting to grant a group of people certain
                rights, we will construe the statutes in a manner consistent with the
                enforceability of those rights." Id.; see also Cable v. State ex. rel. Einp'rs Ins.
                Co. of Nev., 122 Nev. 120, 125, 127 P.3d 528, 531 (2006) ("This court
                presumes that the Legislature, when enacting statutes, is aware of other
                similar statutes."). The right to choose representatives to be present and to
                assist them during internal investigations pursuant to NRS 289.057
                belongs to the peace officers and no other party. NRS 289.080; see also
                Bisch, 129 Nev. at 336-37, 302 P.3d at 1114.
                             With no obligations or rights under NRS Chapter 289, LVPPA
                did not have a valid interest that made it a necessary party to the
                underlying litigation between Travers and              LVMPD.         See   NRCP
                19(a)(1)(B)(i); cf. Tarkanian, 95 Nev. at 396, 594 P.2d at 1163 (explaining
                that the NCAA was a necessary party in the litigation because "the interest

SUPREME COURT
       OF
     NEVADA
                                                        11
(C) I947A
                of the NCAA in the subject matter of this litigation was such that either the
                university would be affected, or the NCAA's ability to protect its interests
                would be impaired, and . . . further litigation of the controversy would be
                l.ikely, should it proceed without joinder of the NCAA"). Accordingly, we
                conclude extraordinary relief is not warranted and deny LVPPA's petition.
                                              CONCLUSION
                             The district court properly denied LVPPA's rnotion to intervene
                after final judgment was en.tered in the underlying matter between Travers
                and LVMPD. And, as we explained in .Bisch, NRS 289.080 does not impose
                affirmative duties on or otherwise grant any rights to the recognized.
                bargaining agent.      Nor has LVPPA demonstrated that its right to
                exclusively represent nonsupervisory peace officers for purposes of NRS
                Chapter 288 extends to limit peace officers' rights under NRS 289.080 such
                that it had an impairable interest subject to the outcome of the case. As

                provided by the Legislature, a peace officer such as Travers subject to an
                investigation conducted pursuant to NRS 289.057 has a right to choose their
                own representatives, regardless of the representatives' affiliations, so long
                as the representatives are not connected to, or the subject of, the same
                investigation and the representatives follow the guidelines set forth in NRS
                Chapter 289. Therefore, we conclude LVPPA was not a necessary party in
                the underlying matter and deny LVPPA's petition for writ relief.




                                                   Stiglich

                We concur:




                                                           Herndon
                                                                  (74'.
SUPREME COURT
     OF

   N EVA DA

    7A                                               12